Citation Nr: 1317228	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability characterized by numbness in the right lower extremity.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from April 2001 to April 2006.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011 and February 2013, the Board remanded the matter for further development.

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No disability characterized by numbness in the right lower extremity is currently diagnosed, or has been diagnosed during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for a disability characterized by numbness in the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

November 2006 and March 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in an April 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication that he receives Social Security disability benefits.   The neurological status of the Veteran's right lower extremity was assessed in VA examinations conducted in December 2006 and April 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for purposes of deciding this issue.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all findings and rendered all opinions necessary to determine entitlement to service connection for a disability characterized by numbness in the right lower extremity.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.   § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In a November 2006 treatment record, the Veteran gave a history of intermittent right leg numbness and a "slipped disc."  A neurological examination of the lower extremities was unremarkable.  The clinician attributed the Veteran's symptoms to possible nerve root irritation, resolved.    

On VA examination in December 2006, the Veteran attributed the intermittent numbness in his right leg to a lumbar spine disability.  (The examination report at one point refers to a stated history of left leg numbness; however, the rest of the examination report refers to right leg numbness.  The Veteran has not reported a history of left leg numbness at point during the appeal; thus, the reference to left leg numbness was likely a typographical error).  A neurological examination of the right lower extremity was normal.  An X-ray of the lumbar spine was normal.  The examiner found no evidence of a disability characterized by numbness in the right leg.  

The Veteran's reports of intermittent right lower extremity numbness were also noted on VA examination in April 2013.  Sensory, motor function and reflex testing of the right lower extremity was normal.  Electromyography and nerve conduction studies showed no electrodiagnostic evidence of peripheral neuropathy or lumbosacral radiculopathy in the right lower extremity.  No degenerative disc disease or any other lumbar spine disability with neurological manifestations was found.  The examiner found no evidence of a disability characterized by numbness in the right lower extremity.    

Central to any grant of service connection is a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer, supra.  There is no competent evidence of a disability characterized by numbness in the right lower extremity.  Although the Veteran has reported a history of such symptoms, neither his VA treatment providers nor the VA examiners have found any evidence of such a disability on neurological examination or electrodiagnostic testing.  

The Veteran is competent to report symptoms of intermittent numbness in his right lower extremity, as he can observe them through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).   However, although lay persons are competent to provide nexus statements on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), diagnosing a neurological disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Despite the Veteran's reports, the objective medical evidence reflects no hint of any current or past disability characterized by numbness in the right lower extremity.

The preponderance of the evidence is against a finding of service connection for a disability characterized by numbness in the right lower extremity; there is no doubt to be resolved.  Service connection for this disability is not warranted.


ORDER

Entitlement to service connection for a disability characterized by numbness in the right lower extremity is denied.  


REMAND

During an August 2011 VA examination, the Veteran reported a history of pain and morning tenderness on the ball of his right foot.  Although X-ray studies showed degenerative changes and bipartite sesamoid bone in the right foot, the VA examiner concluded that the Veteran did not have a current disorder of the right foot.  

A February 2013 Board remand directed that the Veteran be scheduled for a new VA examination, and that the examiner state the medical probabilities that the diagnosed right foot degenerative changes and bipartite sesamoid bone were related to the Veteran's service or to a service-connected disability. 

The requested examination took place in April 2013.  The Veteran's reports of a painful right foot were noted.  "Minimal distal plantar fascia tenderness" was observed on physical examination.  A bone scan showed chronic reactive change in the area of the bipartite sesamoid, and inflamed soft tissues in the area of the "right greater left toes."  

The examiner concluded that the Veteran's bipartite sesamoid bone was congenital in nature and not productive of any disability.  There was no comment on the diagnosis of degenerative changes in the right foot during the August 2011 VA examination or discussion of the apparent right foot abnormalities noted on the bone scan.  The examiner found no evidence of a right foot disability.

The examination report is inadequate.  The examiner did not provide a rationale for his finding that the Veteran's bipartite sesamoid bone is not productive of disability, despite the bone scan findings of  "chronic reactive change" in that area.  He also did not comment on the nature and etiology of any degenerative change in the right foot, or discuss the significance of the findings of plantar fascia pain and soft tissue inflammation.  Remand is required so that the examiner may augment and clarify his opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In recently received VA treatment records, the Veteran reported a history of pes planus, although pes planus has not been noted on any VA examination or treatment record.  The opinion requested on remand must state whether pes planus was found on examination, and, if so, state the medical probabilities that the disability is related to the Veteran's service.  Updated VA treatment records must also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2013.  

2.  Return the claims file to the April 2013 examiner, if available.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must review the record, including the August 2011 VA examination diagnosing degenerative changes in the right foot and the April 2013 bone scan finding chronic reactive changes and soft tissue inflammation in the area of the bipartite sesamoid bone, and state whether those findings are consistent with plantar fasciitis, degenerative changes, pes planus, or any other right foot disability.  

If the examiner finds that the Veteran does not have a right foot disability, he must reconcile that finding with the diagnosis of degenerative changes on X-ray in August 2011 and the findings of chronic reactive change and soft tissue inflammation found on bone scan in April 2013.  Specifically, he must explain why the Veteran does not have degenerative changes in his right foot, and why the findings on bone scan are not reflective of any diagnosed condition.  

If the examiner finds that the Veteran's bipartite sesamoid bone is indeed a congenital malformation, he must then indicate whether it is a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

If the bipartite sesamoid bone is a "defect," i.e. that the deformity is not expected to improve or deteriorate, then the examiner must offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect (such as arthritis); and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury (such as arthritis) is related to the Veteran's service.  

If the examiner finds that the congenital bipartite sesamoid bone is a "disease," then he is to offer an opinion as to whether it is at least as likely as not (greater than 50 percent probability) that it began during, or was aggravated by, the Veteran's service. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The addendum must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the previous examiner is not available, schedule the Veteran for another VA examination, and direct the examiner to answer the questions above.  

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


